COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOEL GARCIA,                                       §          No. 08-19-00274-CR

                        Appellant,                   §            Appeal from the

  v.                                                 §           210th District Court

  THE STATE OF TEXAS,                                §        of El Paso County, Texas

                        State.                       §          (TC# 20150D00100)

                                             §
                                           ORDER

       The Court GRANTS Erika C. Wright’s fifth request for an extension of time within which

to file the Reporter’s Record until April 9, 2020.

       It is further ORDERED that Erika C. Wright, Official Court Reporter for the 210th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before April 9, 2020.

       IT IS SO ORDERED this 1st day of April, 2020.

                                              PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.